Citation Nr: 0108899	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-26 702 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for residuals of 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1952 to April 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that 
decision, the RO declined to reopen claims for service 
connection for chronic bronchitis and residuals of 
spontaneous pneumothorax.  The Board reopened both claims in 
a decision dated in November 1999, and remanded the issues 
for further development.


FINDINGS OF FACT

1.  A preponderance of the medical evidence of records 
establishes that the current chronic bronchitis is not 
related to active duty service.

2.  A preponderance of the medical evidence of records 
establishes that there are no residuals related to in-service 
treatment for left pneumothorax.



CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Residuals of pneumothorax were not incurred or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); Bernard v. Brown, 4 Vet. App. 384 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has manifested chronic 
bronchitis ever since his discharge from service.  He also 
contends that he currently manifests residual disability 
related to his in-service treatment for spontaneous 
pneumothorax.  Initially, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000 which, 
among other things, contains new notice and duty to assist 
provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This change in the law is applicable to 
the claim on appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has 
satisfied the duty to assist and notice requirements under 
the VCAA.  By virtue of the July 1997 Statement of the Case 
and the March 1999 Supplemental Statement of the Case, the 
appellant and his representative have been given notice of 
the information, medical evidence and/or lay evidence 
necessary to substantiate the claims.  The duty to suggest 
evidence was extensively addressed during the March 1998 RO 
hearing and the Board's remand dated in November 1999.  The 
appellant has shown his understanding of the evidentiary 
requirements by testifying before the RO and submitting 
competent medical opinions in support of his claim.  He 
indicates that additional records from Drs. A.S. and E.N.B. 
as well as the Social Security Administration are 
unavailable.  The RO has attempted to assist him in obtaining 
records from Dr. R.H.H.R., but he failed to return to the RO 
the written consent form (VA Form 21-4142) required to obtain 
records these records.  See Hayes v. Brown, 5 Vet.App. 60, 68 
(1993) (claimant has a duty to cooperate with the RO by 
providing information within his/her control).  Finally, the 
RO recently obtained a VA opinion, based upon review of the 
claims folder, in an attempt to substantiate his claims.

The Board further notes that the original claims folder is 
not available.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991) (the Board has a heightened duty of review in cases 
where service medical records are presumed destroyed).  In 
its place, a rebuilt claims folder has been established which 
includes a 1969 Board decision, on the exact issues on 
appeal, which discusses the evidence contained in the service 
medical records, private clinical records from Drs. A.S. and 
E.N.B., and an April 1968 VA examination report.  The rebuilt 
claims folder also contains actual private clinical records 
dating back to 1978 and has been supplanted with summaries of 
treatment provided by Drs. A.S. and E.N.B.  There has been no 
dispute as to the accuracy of the record as reported by the 
Board in 1969.  The Boards finds no prejudice to the 
appellant in proceeding with the claims on appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board's October 1969 decision summarizes the relevant 
evidence of record at that time.  This evidence showed that, 
on examination prior to entry into active service in February 
1952, the appellant's physical and chest X-ray examinations 
were negative for a respiratory defect.  He was treated for 
acute bronchitis in May 1952 with wheezing throughout, 
hyperresonance over the left lung area, absent breath sounds 
and decreased vital function.  In August 1952, he complained 
of coughing, expectoration, chest pain and fever.  Physical 
examination revealed a congested nose and pharynx, but his 
chest was clear.  In late March 1953, he was found to have a 
spontaneous pneumothorax on the left with a 70 percent 
collapse.  There were slight crepitant rales at the left base 
and, after a day of treatment, no breath sounds were present 
on the left.  There was hyperresonance and decreased vocal 
fremitus.  He was transferred from the ship to the hospital.  
During hospitalization from April to May 1953, his condition 
improved and his lung re-expanded.  He was returned to light 
duty for a period of one month with no heavy work permitted.  
On discharge examination in April 1954, he had no respiratory 
complaints and no respiratory defects were found on physical 
or chest X-ray examination.

In February 1968, the appellant filed his original claim for 
service connection for a pulmonary condition.  At that time, 
he stated that his pulmonary condition had been present since 
1953 and that he received treatment by private physicians 
since 1964.  In March 1968, Drs. A.S. and E.N.B. reported 
treating the appellant for frequent upper and lower 
respiratory infections, colds, chest discomfort with 
inspiratory distress and diminished vital capacity.  Dr. 
E.N.B. reported treating the appellant since 1954.

On VA examination in April 1968, the appellant gave a history 
of progressively worse bronchitis characterized by frequent 
episodes of upper respiratory infections, coughing spells, 
expectoration and wheezing.  On physical examination, his 
chest was 34 inches on expiration and 351/2 inches on 
inspiration.  His lung fields were clear to palpation, 
percussion and auscultation.  On exercise tolerance test, the 
vital capacity was 86 percent sitting, 71 percent after 
exercise and 81 percent two minutes after exercise.  A chest 
X-ray was entirely negative.  A diagnosis of chronic 
bronchitis was made on the basis of history.

The evidence of record next shows that the appellant received 
inpatient treatment for chronic obstructive pulmonary disease 
(COPD) at Del Maestro Hospital in January 1978.  His history 
showed a recent diagnosis of COPD due to onset of shortness 
of breath with increased cough.  He had a past and current 
history of smoking.  His respiratory difficulties diminished 
with intermittent positive-pressure breathing (IPPB) 
treatments.  He underwent an evaluation at the VA pulmonary 
clinic in March 1980.  At that time, he reported a 10-year 
history of bronchial asthma and 30 year history of smoking 2 
packs of cigarettes per day.  A pulmonary function test (PFT) 
indicated a mild large airway obstruction with hyperinflation 
which was not responsive to bronchodilators.  He was given a 
diagnosis of bronchial asthma.

In a medical certificate dated in July 1981, Dr. A.S. 
indicated his treatment for pulmonary and pleural conditions 
since 1955.  Dr. A.S. opined that the appellant suffered from 
a chronic pulmonary condition that "with out any doubt" was 
medically related to spontaneous pneumothorax in military 
service in 1953.  In September 1981, Dr. A.S. certified that 
the appellant had been under his professional care for 2 
years for diagnoses of chronic bronchitis and emphysema of 
the lungs.

A May 1995 medical certificate from Dr. E.N.B., who lists 
himself as a family doctor, indicated that the appellant had 
received medical treatment from 1954 to 1968 for 
bronchopulmonary respiratory infection, occasional thoracic 
aches, asmathiform crises and left pulmonary pleuritis.  He 
had a frequency of 3 to 4 times per year for these 
conditions.  Dr. E.N.B. noted that the conditions during 
those years consisted of respiratory disorders and diminished 
lung capacity.  Dr. E.N.B. also noted that he sent a medical 
certificate to VA in 1968.  In a separate medical certificate 
dated in May 1995, Dr. E.N.B. provided the following opinion:

"[The appellant] was healthy when he joined the 
Army ... in May 1952.  He was transferred to Japan 
in March of 1953.  During the voyage [maritime] 
from Japan to Okinawa he became sick presenting 
cough, expectoration, high fever and thoracic 
pain caused by Spontaneous Pneumothorax.  Upon 
arrival in Okinawa, he was immediately 
hospitalized and stayed hospitalized 38 days.  
Throughout the hospitalization he was under 
intense therapy with antibiotics.

The Bronchial and Lung Infection worsened 
considerably, and an Acute Bronchitis, resistant 
to numerous treatments, transformed one alveolus 
or many pulmonary alveoli in emphysematous, hence 
susceptible to easy rupture allowing air into the 
pleural cavity, originating an Spontaneous 
Pneumothorax as happened in the ship from Japan 
to Okinawa.  This Pneumothorax, if of small size, 
can go unnoticed, even to radiographic 
examination.  It can disappear by itself or grow 
slowly and forcefully compress the lung, because 
a larger amount of air is introduced into the 
lung, and a Spontaneous Infected Pneumothorax can 
occur because of infected secretions.

This Pneumothorax jointly with the bronchial 
infection, caused a Pleuritis of the Visceral 
Pleura as well as of the Parietal Pleura, which, 
without any doubt, has caused an irreversible 
lesion to the [appellant], with a partial 
dysfunction in his breathing and a Pleuritis 
characterized by Pleuritic Rub.

An infectious lung process in which the 
[appellant] was submitted to treatment with 
antibiotics for more than thirty days, most have 
left permanent lesions that are the ones causing 
the respiratory disorders and other deficiencies 
which still affect [the appellant]."  (emphasis 
original).

In a letter dated in October 1994, Dr. R.H.H.R. indicated 
that he had been treating the appellant for COPD since August 
1991.

During his appearance before the RO in March 1998, the 
appellant denied any health problems prior to his entrance 
into service.  In-service, he recalled one instance of 
treatment for bronchitis prior to being hospitalized for 
pneumothorax.  After his hospitalization, he was detailed to 
a less physical job.  He continued to experience pain in his 
back as well as episodes of shortness of breath.  He did not 
believe he was in good health upon his discharge from 
service.  Post-service, he sought private treatment for 
symptoms which included fatigue, recurrent bronchitis, back 
pain and shortness of breath.  He stated that his symptoms 
have worsened since his discharge from service.  He indicated 
his belief that his current respiratory problems had existed 
since service and were related to his in-service treatment 
for pneumothorax.

In August 2000, the appellant underwent VA respiratory 
examination with benefit of review of his claims folder.  His 
case was reviewed and discussed with the San Juan VA Medical 
Center (VAMC) staff Pneumologist.  His history included a 
history of acute bronchitis in May 1952 and spontaneous 
pneumothorax of the left with a 70 percent collapse in March 
1953.  He was admitted in April 1953 and his condition 
improved with a re-expanded lung.  On his discharge in April 
1954, he denied respiratory complaints and had negative 
physical and X-ray examinations.  He reported private 
treatment for frequent upper respiratory and lower tract 
infections since 1954, to include treatment with Dr. E.N.B.  
His April 1968 VA examination revealed complaint of 
progressive worsening of bronchitis and a diagnosis of 
chronic bronchitis was made at that time.  A July 1981 
medical certificate from Dr. A.S., who reported treating the 
appellant from 1954 to 1958, medically related a chronic 
pulmonary condition to the spontaneous pneumothorax and gave 
a diagnosis of chronic bronchitis.  In May 1995, Dr. E.N.B. 
certified that bronchial and lung infections for which the 
appellant was hospitalized in service worsened due to acute 
bronchitis.  The appellant reported a history of cigarette 
smoking of 1 pack per day for 15 years and quitting 
approximately 30 years ago.  He complained of multiple 
episodes of bronchitis which were treated with oral 
antibiotics and medications.

On physical examination, the appellant complained of dry 
cough with productive cough during night or upon exercise.  
He also complained of dyspnea on exertion upon climbing 5 or 
6 steps.  He referred to asthma attacks, which consisted of 
chest tightness and shortness of breath, which occurred once 
a month at night.  He was under treatment with Proventil.  
His physical examination revealed lungs clear to auscultation 
without wheezes, rales or rhonchi.  A PFT revealed mild 
obstructive lung defect with no response to bronchodilator 
therapy.  There was a mild air trapping when lung 
plethysmography was performed.  His X-ray was reported as 
normal.  His was given a diagnosis of chronic bronchitis.  
The examiner opined that there were no residuals of left 
spontaneous pneumothorax in 1953.  The examiner further 
opined that his chronic bronchitis was not medically related 
to either the acute bronchitis in 1952 or the left 
spontaneous pneumothorax in 1953.  Rather, the chronic 
bronchitis was related to a history of chronic cigarette 
smoking.

Basic entitlement for wartime disability compensation 
(service connection) is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
1991).  The appellant served during the Korean Conflict.  
38 U.S.C.A. § 101(9) (West 1991).  Bronchitis and residuals 
of spontaneous pneumothorax are not subject to presumptive 
service connection.  See 38 U.S.C.A. § 1112 (West 1991); 
38 C.F.R. § 3.309(a) (2000).

Upon review of the above, the Board finds that the evidence 
of record preponderates against the claims for service 
connection for chronic bronchitis and residuals of 
spontaneous pneumothorax.  The appellant's service medical 
records only show treatment for an instance of acute 
bronchitis in May 1952 and an episode of spontaneous 
pneumothorax from March to May 1953.  He did not voice 
complaint, or seek treatment for, respiratory problems during 
the remainder of his 11 months of active service.  There were 
no respiratory defects found by physical or X-ray examination 
at the time of his discharge in April 1954.  At best, the 
medical evidence and testimony of record establishes that he 
first manifested chronic bronchitis and other respiratory 
disorders sometime after his discharge in 1954.

There is, however, a conflict in the evidence as to whether a 
link exists between the current respiratory disorder(s) and 
events in active service.  The Board notes that the probative 
value of a medical opinion is based on a multitude of 
factors, to include a physician's knowledge and skill in 
analyzing the data, access to the claims file and the 
thoroughness and detail of the opinion.  As is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board attaches the greatest probative weight to the VA 
opinion, offered in August 2000, which states that there are 
no residuals from the spontaneous pneumothorax and that 
chronic bronchitis was not related to the acute bronchitis in 
1952 nor the spontaneous pneumothorax in 1953.  This opinion 
is based upon consultation with a pneumonologist and 
addresses the evidence contained in the service medical 
records, the history of treatment since 1954, the history of 
long-term heavy smoking and the opinions offered by Drs. A.S. 
and E.N.B.  This opinion also reasons that the appellant's 
chronic bronchitis is related to his well-documented long-
term history of cigarette smoking.  In contrast, the opinion 
offered by Dr. A.S., which consists of a generic statement 
that a chronic pulmonary condition has resulted from the 
spontaneous pneumothorax in service, is not supported by any 
reasoning and is based upon inconsistent recollections of 
treatment offered over 40 years ago.  The opinion offered by 
Dr. E.N.B., which states that the appellant manifests 
"permanent lesions" from the spontaneous pneumothorax which 
are responsible for his current respiratory disorders, does 
not address the history of heavy smoking.  Furthermore, his 
statement that there are permanent residuals of the 
pneumothorax is contradicted by the physical findings by the 
VA physician and the VA physician's specific determination 
that there were no such residuals.  More significantly, 
however, the Board finds greater probative value in an 
opinion offered by a specialist in Pneumonology than an 
opinion offered by a family doctor without the same 
specialized training.

Based upon the above, the Board finds that the evidence of 
record preponderates against the claims for service 
connection for chronic bronchitis and residuals of 
spontaneous pneumothorax.  Accordingly, the claims must be 
denied.  The Board has taken into account the lay history 
provided by the appellant, but attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals.  There is no doubt to be resolved in favor of 
the appellant.



ORDER

Service connection for chronic bronchitis is denied.

Service connection for residuals of spontaneous pneumothorax 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

